Citation Nr: 1416984	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to June 4, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel





INTRODUCTION

The appellant is a Veteran who had active duty service from March 1977 to March 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

As a preliminary matter, the Board notes that the Veteran filed a notice of disagreement with the October 2010 rating decision in October 2010.  In a letter received in February 2011, he requested the status of his disagreement regarding the "date to start my 100% disability."  A July 2010 rating decision had granted him a total combined rating of 100 percent after he had filed a notice of disagreement with a prior rating decision.  After receiving notification of the July 2010 rating decision, the Veteran indicated the action satisfied his appeal and withdrew it.  In February 2012, the RO sent the Veteran a letter seeking clarification of which notice of disagreement he was referring to in his February 2011 letter.  In response, the Veteran submitted a substantive appeal in February 2012 that indicated he was only appealing the issue of entitlement to an effective date prior to June 4, 2010, for the grant of service connection for PTSD.  As such, the only issue on appeal before the Board is entitlement to an earlier effective date for the grant of service connection for PTSD. 

[The Board has reviewed the entire record, including the physical claims file and VA's electronic databases to ensure the complete record is considered.]


FINDING OF FACT

The first communication from the Veteran expressing intent to file a claim of service connection for PTSD was received on June 4, 2010.






CONCLUSION OF LAW

An effective date prior to June 4, 2010, is not warranted for the award of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a June 2010 letter also advised him of general disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

All evidence relevant to the appellant's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Veteran argues he is entitled to an earlier effect for the grant of service connection for PTSD. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

A May 2010 VA social work consultation note indicates the Veteran was diagnosed with PTSD.  The Veteran filed a claim for service connection for PTSD that was received on June 4, 2010.  The October 2010 rating decision granted service connection for PTSD, effective June 4, 2010. 

In October 2010 notice of disagreement, the Veteran requested his effective date be in April 2007, when he retired from the military.  He asserted he began experiencing PTSD in service after experiencing combat.  He reiterated the same in February 2012 substantive appeal.  

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  A close review of the record found that there was not any communication from the Veteran expressing an intent to seek service connection for PTSD prior to June 4, 2010.  Because the Veteran did not file a formal or informal application for service connection for PTSD prior to June 4, 2010, VA is precluded, as a matter of law, from granting an effective date prior to then for service connection for PTSD.  Therefore, the claim for an earlier effective date for the grant of service connection for PTSD must be denied because the RO has already assigned the earliest possible effective date provided by law. 


ORDER

The appeal seeking an earlier effective date for the award of service connection for PTSD is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


